DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 7/13/2022.  Since the initial filing, claims 2-4, 6-10, 12-13, 15 and 17-21 have been amended and no claims have been added or cancelled.  Thus, claims 1-22 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these objections and they are therefore withdrawn.
In regards to the previous 112 rejections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, applicants arguments are not persuasive and these rejections are maintained, modified for the amended language, below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teschner (US 2010/0228143) in view of Shiner (US 2011/0282228).
In regards to claim 1, Teschner discloses a ventilation therapy system (ventilator 1), the system comprising: a computing device (analysis unit 4); a plurality of sensors for acquiring a physiological bioelectrical impedance signal from a patient (electrodes, paragraph 35 line 6), wherein the sensors are functionally connected to the computing device (paragraph 35 line 4-6); wherein the computing device: receives the physiological bioelectrical impedance signal from the sensors (paragraph 35 line 14-17); analyzes the physiological bioelectrical impedance signal; based on the analyzed physiological bioelectrical impedance signal, monitors the patient's respiratory status (paragraph 35), provides audible or visual recommendations for additional respiratory treatment (system may advise medical personal as to necessary adjustments to treatment, paragraph 54 line 13-17 and 29-31).
Teschner does not disclose whether the monitoring is before and/or after extubation.
However, Shiner teaches a device designed to monitor patients who are intubated or after extubation (paragraph 104 line 39-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teschner such that the monitoring is before and/or after extubation as taught by Shiner as this would allow a medical professional to maintain awareness of the status and needs of their patients.
In regards to claim 2, Teschner in view of Shiner teaches the device of claim 1 and the combination further teaches wherein the computing device further performs real-time analysis of shape of an expiratory and inspiratory impedance (Teschner: paragraph 36 line 1-4) or tidal volume signal curve (Teschner: has the ability to track and graph tidal volume, paragraph 51) to determine at least one of: readiness for extubation, need for intubation, need for re-intubation (device may use tidal volume, paragraph 133, monitoring to ascertain readiness for weaning and continues following weaning from ventilation to determine success probability and need for further support, paragraph 137 and 138).
In regards to claim 3, Teschner in view of Shiner teaches the device of claim 1 and the combination further teaches wherein the respiratory treatment is transfer off mechanical ventilation (paragraph 104 line 39-46).
In regards to claim 4, Teschner in view of Shiner teaches the device of claim 1 and the combination further teaches wherein the system is adapted to provide an extubation trial before actual extubation (devices tests respiratory status prior to patient being weaned from invasive ventilation, paragraph 132), while monitoring data to support a decision of the actual extubation (data used to help attending medical personnel assess probability of successful weaning, paragraph 104 line 39-42)
In regards to claim 5, Teschner in view of Shiner teaches the device of claim 1 and Teschner further discloses wherein the computing device further monitors session-to-session lung performance to determine effectiveness of therapy (control and analysis unit monitors data from breath to breath, paragraph 39 and 50).
In regards to claim 6, Teschner in view of Shiner teaches the device of claim 1.
Teschner does not disclose wherein the computing device provides an indication of a need to intubate or re-intubate a patient.
However, Shiner teaches wherein the computing device provides an indication of a need to intubate or re-intubate a patient (monitoring continues following weaning from ventilation to determine success probability and need for further support, paragraph 137 and 138).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teschner wherein the computing device provides an indication of the need to intubate or re-intubate a patient as taught by Shiner as this would allow the medical personnel to be quickly notified and respond to patient needs.
In regards to claim 7, Teschner in view of Shiner teaches the device of claim 1 and Teschner further discloses wherein the computing device further provides real-time feedback and control of a ventilator (control and analysis may monitor breath to breath, paragraph 39) to prevent lung damage from over distention of alveoli (EIT images used to determine lung boundaries, paragraph 36 line 5-7), resulting from either mechanical ventilation (VILI) (paragraph 62).
In regards to claim 8, Teschner in view of Shiner teaches the device of claim 1 and Teschner further discloses wherein the plurality of sensors are placed on the torso of the patient and the physiological bioelectrical impedance signal is measured transthorasically (electrodes placed around thorax or patient, paragraph 53 line 6-7).
In regards to claim 9, Teschner in view of Shiner teaches the device of claim 1.
Teschner does not disclose wherein the computing device further performs real-time analysis of flow-volume loops to determine at least one of: readiness for extubation, need for intubation, need for re-intubation, need for additional treatment.
However, Shiner teaches wherein the computing device further performs real-time analysis (paragraph 133) of flow-volume loops (paragraph 133) to determine at least one of: readiness for extubation (paragraph 137), need for intubation, need for re-intubation (monitoring continues following weaning from ventilation to determine success probability and need for further support, paragraph 137 and 138).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teschner wherein the computing device further performs real-time analysis of flow-volume loops to determine at least one of: readiness for extubation, need for intubation, need for re-intubation as taught by Shiner as this is a known method of evaluating respiratory status in order to ascertain the needs to the patient.
In regards to claim 10, Teschner in view of Shiner teaches the device of claim 1 and Teschner further discloses wherein the computing device further provides real-time feedback (control and analysis may monitor breath to breath, paragraph 39) to prevent lung damage from over distention of alveoli (EIT images used to determine lung boundaries, paragraph 36 line 5-7), resulting from either mechanical ventilation (VILI) (paragraph 62).
In regards to claim 11, Teschner in view of Shiner teaches the device of claim 1 and Teschner further discloses wherein the computing device further provides real-time feedback identifying collapse or closure of a lung in which alveoli have little or no volume (paragraph 21 line 5-7 and paragraph 54 line 1-7, 13-17 and 29-31).
In regards to claim 12, Teschner discloses method of providing ventilation therapy, the method comprising the steps of: coupling a plurality of sensors for acquiring a physiological bioelectrical impedance signal to a patient (electrodes, paragraph 35 line 4-6); and coupling the plurality of sensors to a computing device (analysis unit 4, paragraph 35 line 14-17), the computing device: receiving the physiological bioelectrical impedance signal from the sensors; analyzing the physiological bioelectrical impedance signal; based on the analyzed physiological bioelectrical impedance signal, monitoring the patient's respiratory status (paragraph 35), providing audible or visual recommendations for additional respiratory treatment or medications based on the patient's respiratory status (system may advise medical personal as to necessary adjustments to treatment, paragraph 54 line 13-17 and 29-31).
Teschner does not disclose whether the monitoring is before and/or after extubation.
However, Shiner teaches a device designed to monitor patients who are intubated or after extubation (paragraph 104 line 39-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teschner such that the monitoring is before and/or after extubation as taught by Shiner as this would allow a medical professional to maintain awareness of the status and needs of their patients.
In regards to claim 13, Teschner in view of Shiner teaches the method of claim 12 and the combination further teaches wherein the computing device further performs real-time analysis of shape of an expiratory and inspiratory impedance (Teschner: paragraph 36 line 1-4) or tidal volume signal curve (Teschner: has the ability to track and graph tidal volume, paragraph 51) to determine at least one of: readiness for extubation, need for intubation, need for re-intubation (device may use tidal volume, paragraph 133, monitoring to ascertain readiness for weaning and continues following weaning from ventilation to determine success probability and need for further support, paragraph 137 and 138).
In regards to claim 14, Teschner in view of Shiner teaches the method of claim 12 and the combination further teaches wherein the treatment is transfer off mechanical ventilation (paragraph 104 line 39-46).
In regards to claim 15, Teschner in view of Shiner teaches the method of claim 12 and the combination further teaches wherein the system is adapted to provide an extubation trial before actual extubation (devices tests respiratory status prior to patient being weaned from invasive ventilation, paragraph 132), while monitoring data to support a decision of actual extubation (data used to help attending medical personnel assess probability of successful weaning, paragraph 104 line 39-42, maintain monitoring after extubation, paragraph 104 line 42-44)
In regards to claim 16, Teschner in view of Shiner teaches the method of claim 12 and Teschner further discloses wherein the computing device further monitors session- to-session lung performance to determine effectiveness of therapy (control and analysis unit monitors data from breath to breath, paragraph 39 and 50).
In regards to claim 17, Teschner in view of Shiner teaches the method of claim 12.
Teschner does not disclose wherein the computing device provides an indication of a need to intubate or re-intubate a patient.
However, Shiner teaches wherein the computing device provides an indication of a need to intubate or re-intubate a patient (monitoring continues following weaning from ventilation to determine success probability and need for further support, paragraph 137 and 138).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teschner wherein the computing device provides an indication of a need to intubate or re-intubate a patient as taught by Shiner as this would allow the medical personnel to be quickly notified and respond to patient needs.
In regards to claim 18, Teschner in view of Shiner teaches the method of claim 12 and Teschner further discloses wherein the computing device further provides real-time feedback and control of a ventilator (control and analysis may monitor breath to breath, paragraph 39) to prevent lung damage from over distention of alveoli (EIT images used to determine lung boundaries, paragraph 36 line 5-7), resulting from either mechanical ventilation (VILI) (paragraph 62).
In regards to claim 19, Teschner in view of Shiner teaches the method of claim 12 and Teschner further discloses wherein the plurality of sensors are placed on a torso of the patient and the physiological bioelectrical impedance signal is measured transthorasically (electrodes placed around thorax or patient, paragraph 53 line 6-7).
In regards to claim 20, Teschner in view of Shiner teaches the method of claim 12.
Teschner does not disclose wherein the computing device further performs real-time analysis of flow-volume loops to determine at least one of: readiness for extubation, need for intubation, need for re-intubation, need for additional treatment.
However, Shiner teaches wherein the computing device further performs real-time analysis (paragraph 133) of flow-volume loops (paragraph 133) to determine at least one of: readiness for extubation (paragraph 137), need for intubation, need for re-intubation (monitoring continues following weaning from ventilation to determine success probability and need for further support, paragraph 137 and 138).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Teschner wherein the computing device further performs real-time analysis of flow-volume loops to determine at least one of: readiness for extubation, need for intubation, need for re-intubation as taught by Shiner as this is a known method of evaluating respiratory status in order to ascertain the needs to the patient.
In regards to claim 21, Teschner in view of Shiner teaches the device of claim 12 and Teschner further discloses wherein the computing device further provides real-time feedback (control and analysis may monitor breath to breath, paragraph 39) to prevent lung damage from over distention of alveoli (EIT images used to determine lung boundaries, paragraph 36 line 5-7), resulting from either mechanical ventilation (VILI) (paragraph 62).
In regards to claim 22, Teschner in view of Shiner teaches the device of claim 12 and Teschner further discloses wherein the computing device further provides real-time feedback identifying collapse or closure of a lung in which alveoli have little or no volume (paragraph 21 line 5-7 and paragraph 54 line 1-7, 13-17 and 29-31).
Response to Arguments
In regards to the arguments concerning the combination of references, these arguments are not persuasive.  Applicant argues that the primary reference Teschner “prefers” a non-invasive manner of use and therefore would not be combinable with the invasive intubation of secondary reference Shiner.  Examiner respectfully disagrees.  It has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (MPEP 2123 I) and that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971) (MPEP 2123 II).  As seen, a statement of preference does not necessitate an unreasonable or nonobvious combination.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727. The examiner can normally be reached Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785